﻿















75.	As I address this Assembly of the Organization in which mankind has placed its highest hopes for the
12 See Official Records of the General Assembly, Tenth Special Session, Plenary Meetings, 3rd meeting, para. 72.
preservation of peace, the development of the peoples of the earth and the prevalence of respect for the rights of the human person, it is with deep satisfaction that I extend a respectful greeting to the honourable representatives of the sovereign States which participate as members, with identical rights, in the deliberations of this supreme body of the most prestigious international organization. And to you, Mr. President, as one who ranks high among the intellectuals and men of outstanding insight who have lent distinction and renown to our Latin American spiritual community, I wish to express my heartfelt satisfaction at the well-deserved recognition accorded to your merits by your election to preside over this session of the General Assembly of the United Nations in a year so crucial to that noblest of endeavours, the advancement of human rights, a cause to which your country and my own attach such great importance.
76.	This year marks the thirtieth. anniversary of the unanimous adoption of both the American Declaration of the Rights and Duties of Man,13 signed on 2 May 1948 in Bogotá - the cultured capital of Colombia—and the Universal Declaration of Human Rights, adopted on 10 December of that same year in Paris, that city beloved of all free men since the historic day when from the barricades in its ancient streets arose the immortal cry of "Liberty, equality, fraternity". And now, as if to attest to the strength of their belief in this noble cause, a group of States Members of the United Nations is preparing for the forthcoming inauguration of the Inter-American Court of Human Rights, whose seat is to be in Costa Rica, a country which was also the seat more than 70 years ago of our first regional court of justice, the Central American Court, which was given competence to hear grievances and accusations by persons who considered that their rights had been violated by any of the Governments of Central America.
77.	Thirty years will shortly have elapsed since the Universal Declaration was written. Much progress has since been made in this unfinished struggle to secure recognition and respect for the rights of the human person in every corner of the globe. That Declaration, a valuable yet limited expression of the legal conscience of mankind, gave way to the International Covenants on Human Rights adopted in this very hall on 16 December 1966. Over 90 countries have secured the inalienable right recognized by the United Nations freely to determine their own destiny. Discrimination among men for reasons of race has wholly disappeared from the law of many countries, where the separation imposed by social custom has also diminished or abated. Although today one nation or another may still cling to the laws and practices of apartheid—abhorrent though they may be to all who believe in the oneness of the human race, the innate equality of men and the ideals of the United Nations—we may be certain that no such laws or practices can long endure, for they are infringements of the most sacred of the rights of the human person: respect for the dignity of man, which is both the wellspring and at the same time the foundation of the legal doctrine of human rights. We
therefore welcome the news which has recently reached us that the biracial Government of Zimbabwe has adopted a series of measures that constitute the first step towards the abolition of all rules and measures implying unequal treatment of the inhabitants of that long-suffering country merely by reason of the colour of their skin.
78.	The work done by the United Nations in this field, which affects so many millions of men and women, as well as other innocent beings, such as children and adolescents, has been great and fruitful. Worthy of special mention is the arduous work done by the Commission on Human Rights and the sub-commissions, committees and subcommittees created to deal with related problems. But this is not enough. Here and there in every corner of the earth there continue to occur frequent cases of violation or non-recognition of rights which the universal conscience and the United Nations consider sacred, because the domestic peace of States and, in the final analysis, peace among nations, rest upon respect for those rights.
79.	In this connexion, Costa Rica has, for more than 12 years, tirelessly advocated the establishment of the post of a United Nations High Commissioner for Human Rights, which, like that of the United Nations High Commissioner for Refugees, would strengthen, through specific personal action, the application of the Universal Declaration of Human Rights and Covenants on the fundamental human rights and freedoms, which is essential to enable all men to enjoy peace and the blessings of progress and civilization.
80.	We have once again pressed for the inclusion of this item /item 86} because we feel that its continued presence on the agenda of the General Assembly will serve constantly to underscore its importance to the world. This, however, does not imply that we underestimate in any way the major role which has been played, with respect to this item and to human rights in general, by the special committee entrusted with studying the item and reporting to the General Assembly.
81.	A fortnight ago, my country, which has made peace a habit and a way of life, was the victim of the violation of a fundamental human right, the right to peace.
82.	My country's Constitution forbids the establishment of an army and allows only a police force to keep the peace. Resources earmarked by other nations for maintaining military forces are allocated by us to education. Costa Rica is thus able to appropriate one third of its national budget for education at all levels.
83.	Costa Rica has no arsenals, military forces or economic might. Yet it is not by default but by conviction that my country has clearly chosen a civilian vocation, one which places right over might, and the search for the riches of the spirit over the desire for dominance. Costa Rica's strength lies in its lack of force.
84.	On 12 September aircraft of the Nicaraguan Air Force violated the border with Costa Rica and proceeded to strafe the only army our country has: its students and teachers. The order was given by the Government of Nicaragua, and the target was the innermost heart of our nationhood.
85.	My Government, which is based upon the rule of law and respect for international agreements, repelled the attack with its finest weapons: the moral courage of its people and reliance upon international treaties. It immediately appealed to the Organization of American States (OAS), invoking its Charter, and supported the open and exemplary initiative of the Government of Venezuela, which called for a meeting of American Foreign Ministers. My Government brought its case before the OAS, as a regional body, before appealing to the United Nations Security Council.
86.	In this matter my Government has enjoyed the resolute and effective support of the Governments of Venezuela and Panama, which have shown themselves ready to come to the aid of a country which has no army and no weapons, as well as the support of other friendly nations. Before this world forum 1 convey to them the gratitude of my Government and my people.
87.	How great a task lies before us in the field of human rights when a country can be attacked because it lives in peace. How great is our responsibility when dedication to culture, to education, health and development can be greeted with a treacherous aggression. How much yet remains to be done to uplift the minds of men and nations when weapons, in the hands of a foreign ruler, can be raised against children, teachers and students walking joyously and peacefully through the fields of their homeland organizing the celebration of their independence day, as has just occurred in my country.
88.	Members of the Assembly, compare the character of the attacker and the position of the attacked, and ask yourselves whether this case leaves any room for doubt as to who is in the right.
89.	My Government and people solemnly undertake., before this forum of universal expression and dialogue, to continue publicly to demonstrate their support for the cause of human rights and the cause of peace, and to strive without respite to secure respect for the law and for human dignity in the face of aggression, genocide, violence and the stifling of liberty. This is my Government's reply to those who, in word and deed, have left the stain of their treachery upon our land.
90.	I am confident that the international community will recognize who is right and will issue a just verdict as an expression of its faith in its principles and as a demonstration of their faithful application.
91.	The International Covenants on Economic, Social and Cultural Rights and on Civil and Political Rights, of 16 December 1966, which Costa Rica had the honour to sign, approve and ratify before any other country, are an embodiment of the inalienable right of peoples freely to exercise self-determination in the political, economic and social domains. Both Covenants, using the same wording, place this right in paragraph 1 of article 1, to indicate thereby that the legal framework of respect for human rights and peace among nations rests fundamentally upon recognition of the right of peoples freely to determine their political status. Thanks to this sound principle, we have today in this General Assembly representatives of a great
many States which secured independence, recognition and sovereignty after 1945, among them the newest State Member of our Organization, Solomon Islands, to which I wish to extend my Government's heartfelt congratulations and our best wishes for the development and prosperity of that new nation. Costa Rica cannot conceal its satisfaction at having contributed, on all previous occasions, to ensuring that the aspirations of different groups of human beings to govern themselves freely and independently should be recognized by other nations and by our Organization.
92.	With respect to the Middle East, my Government publicly expresses its joy at the signing by President Anwar El-Sadat of Egypt and Prime Minister Menachem Begin of Israel of a preliminary peace agreement,14 under the auspices of the President of the United States, Mr. Jimmy Carter, which augurs an historic change in international relations in the Middle East, provided good will, the pursuit of the ideal of peace, and direct dialogue between the two countries continue.
93.	It is the fervent hope of my Government that in the long-awaited settlement of the very delicate problems of the Middle East the right of the Palestinian people freely to determine its own destiny will, as the Camp David document suggests, be exercised in the near future. My Government similarly reaffirms the right of the State of Israel to have its status as a free and sovereign State acknowledged and guaranteed by all Members of this Organization.
94.	The direct dialogue between Israel and Egypt has inspired new hope among all peace-loving men and peoples. Peace is possible. In that conviction, I appeal to all the leaders concerned in the Middle East conflict to join in this effort and pursue this fruitful and exemplary dialogue so that before long they can offer the world imposing evidence of faith in man, and so that once again, as in Biblical times, the dove of peace may take flight and peoples be united. On that day mankind will turn a new page in its history and the blessings of all men of goodwill will be on the leaders who achieved this.
95.	My Government upholds the unique effectiveness of frank and cordial dialogue, as shown in the case of Egypt and Israel. We also harbour the highest hopes for Central America, expressing once again the heartfelt wish and concern of the Government and people of Costa Rica to see a speedy solution of the problems still pending between the sister nations of El Salvador and Honduras. Accordingly, I reaffirm my Government's confidence in the mediation mechanism which has been established.
96.	Paragraph 2 of article 1 of each of the International Covenants of 16 December 1966 recognizes to all peoples the right freely to dispose of their natural wealth and resources. Nothing could be more right, nothing could be more just. Costa Rica is pleased that the application of that principle and other lofty principles has fortunately led this year to the end of a lengthy process by which the United States, in a praiseworthy gesture of respect for the principles of equity and justice, has agreed to transfer to
the Republic of Panama the inter-oceanic Canal built through a narrow stretch of its territory and which constitutes the most valuable natural resource of that Republic because of the facilities it offers in providing easy communication and the quick movement of goods and persons from one ocean to another. My Government is very pleased by this memorable event, of which Panama and the United States were the protagonists, and this shows that a happy result can be achieved when a spirit of justice prevails over all other considerations, and when there is serenity, perseverance, patience and firmness in presenting a position or a request.
97.	My Government hopes that the same spirit of justice will prevail in the deliberations at the Third United Nations Conference on the Law of the Sea, which has just completed another session, its seventh, as well as in the multilateral negotiations being conducted by several countries concerning the rights and obligations of States which have interests in or carry on fishing activities in the economic zones which the new law of the sea recognizes for coastal States.
98.	Costa Rica, whose land territory is small, possesses broad maritime zones in the Pacific and Atlantic Oceans which it has claimed for many years, with no open objection by other States, on legal grounds which correspond to those that have already been incorporating the text which the Conference on the Law of the Sea is working out by consensus. These zones abound in marine species of all kinds-some sedentary, others migratory—all of which are part of the natural resources which both law and equity recognize as the economic heritage of Costa Rica, and which the Government that took office in my country on 8 May proposes to defend with all the force of the law in order to ensure that the Costa Rican people receive their just share of the benefits derived from permitting the exploitation of their fisheries by Costa Rican vessels or by foreign vessels which have previously obtained the necessary permission in accordance with duly established regulations. It is all very well that on the high seas, which are the res communis of mankind, fishing fleets of economically powerful nations should take the harvests without sharing the product of their sale with any other country other than their own; it would be inequitable, however, for such fleets to transfer their bases thousands of kilometres away in order to take advantage of the thunnidae which abound, in the economic zones of other nations without those nations, which are generally under-developed or at an early stage of development, receiving a fair share of the proceeds of the sale of a natural resource taken from their economic zones.
99.	It is not right that great industrial Powers should reserve for themselves extensive fishing zones, send their fleets thousands of kilometres away to reap resources lying off the coasts of developing States, and yet not recognize the rights of those States with regard to the exploitation of their marine resources, which are the only resources accessible to their generally poorly equipped national fleets.
100.	As I stated during my first visit to our island territory most distant from the mainland, Cocos Island:
"The President of the United States has opened up a new and promising era in international relations by
proceeding to the exchange of documents concerning the Panama Canal Treaties. The principles he laid down are categorical and, if the new Canal Treaties are the first sign of this new policy, Costa Rica trusts that those same principles will apply in the case of fisheries, in the interests of justice in relations between our two countries."
101.	The resources of the sea are an important part of the national wealth of coastal States. Costa Rica hopes that, at this promising juncture, as nations strive to find just formulas conducive to development, bilateral or multilateral agreements can be worked out that will recognize the right of Costa Rica, as of other States that authorizes exploitation of their resources by foreign fleets, to receive the equitable share of the proceeds to which it is entitled by the use of the living resources of its exclusive economic zone,
102.	All men who long for peace are concerned about the arms race that has been unleashed among the largest world Powers and which is consuming enormous economic resources and absorbing the efforts of privileged, intelligent men who could otherwise place their inventive genius at the service of peaceful arts and sciences and thus contribute to die worthy tasks of development and the gradual eradication of the ignorance and poverty that persist in many large areas Of the globe. My Government, which represents a people known for its love of peace, cannot fail to reiterate its hope that the major military Powers will find a formula which will enable them to earmark for peaceful purposes a substantial part of the financial resources and man-hours which are now being devoted to the construction of ever more sophisticated instruments of death and destruction.
103.	As we enter the closing years of the twentieth century and near the dawn of the third millennium, the question of disarmament as the basis for the establishment of peace in the world must, in my Government's view, be accompanied by a new vision of peace.
104.	The purpose of global efforts for disarmament is to eliminate the principal physical instrument of war. All things considered, what is involved is a world-wide decision and a world-wide struggle which may fail to alter the fundamental problem: the absence of a collective and positive will for peace.
105.	The struggle for disarmament must therefore be accompanied by a pedagogy of peace: in other words, education for peace. Disarmament may serve to avert imminent disaster; education for peace is a permanent attitude. Disarmament means discarding an instrument of war in order to achieve the objective of peace. Education for peace means creating the real conditions for a peaceful world. Consequently disarmament should advance hand in hand with education for peace.
106.	I therefore propose to this thirty-third session of the United Nations General Assembly the creation of a university for peace, within the framework of the United Nations University network, as a concrete expression of this new vision of a triumphant and dynamic peace, this new vision of peace a result of education and consciousness.
107.	That university would be a great centre of higher learning, open to alt peoples and all men of goodwill, whose primary objective would be to contribute, through research, teaching, dissemination and free inquiry, to the cause of peace, to mutual knowledge for men throughout the world, and to the promotion among alt men of a spirit of understanding, tolerance, and peaceful coexistence, in order to stimulate international co-operation and eliminate any situation which could imperil universal peace and the progress of peoples.
108.	The United Nations is, by definition, dedicated to the cause of peace; that is its supreme and inescapable purpose.
109.	The United Nations has created various bodies to perform specific tasks in economic, social and cultural development. However, it lacks the supreme institution, that from which it derives its essence and its reason for being—the institution of peace. The United Nations was created to safeguard peace and the entire Organization is oriented towards that central goal. Nevertheless, for historical reasons, its concept of peace has been closer to the notion of peace as the absence of war than to that of peace as the supreme achievement of man as a continuing task in the domain of learning. Accordingly, I propose the creation of an institution to prepare men and nations for peace.
110.	Every positive and concrete effort against the arms race meets with opposition from those who wield the old Latin principle "Si vis pacem, para bellum"-"If you desire peace, prepare for war". Today, however, preparing for war has a different goal—not the achievement of peace, but the prevalence of fear, as the means to world equilibrium. This, then, is world peace founded on an act of fear, not on conviction or on an act of conscience. I therefore propose not a military maxim but a human one: "If you desire peace, prepare for peace."
111.	Peace is a dynamic concept. It is a condition of life and, consequently, one of the fundamental human rights. Viewing the matter in this way, it becomes a question not of keeping the peace but of achieving it. Peace is a right of the human species, but it is also a duty. It follows that every man, and mankind as a whole; must be not only the object but also the subject of peace. Men may enjoy this right, but they must at the same time keep it in existence. Peace is the work of justice and the fruit of love, but it must also be the product of education; or, to put it better, education must be one of its most effective instruments of action.
112.	At this point in the twentieth century we are being called upon to face, in all their tragic urgency, the needs of mankind. However, we must at the same time face up to the requirements of our species. The university for peace must be the laboratory of the spirit of peace, the crucible in which we must form the new mentality of peace over the decades to come—for the twenty-first century shall be peaceful, or it shall not be at all.
113.	Peace is not the end of a conflict or an interlude between wars; it is a constantly renewed challenge. It must be our supreme objective and, as such, we must provide concrete means for affirming it, recalling that the present
generation reserves its trust for words that are accompanied by deeds,
114- Peace, like War, is not the result of historical predestination; its springs from man's freedom. Peace is within man, but it urgently requires measures to safeguard and create it: diplomatic relations, covenants, agreements, treaties, economic and social resources, means of information and education, laws and, finally, a vast machinery to give visible and tangible shape to this ceaseless quest of man on earth. What would become of the human species without all of these institutions, to which my Government now proposes the addition of a specific institution dedicated to preparing for peace and training for peace two decades before the new millennium?
115.	Peace is not merely a matter of noble sentiments. By its very nature it requires some measure of precise and diversified knowledge, both theoretical and practical. That is why it is urgent that man's intelligence and culture be directed towards peace, What is involved, as has been proposed by one eminent person, is marshalling all man's intellectual faculties, all the cultural and scientific heritage of mankind, in order that we may become an instrument of peace. What this implies, finally, is preparing and training man's will and intelligence for peace.
116.	Peace is made, not found. Peace is not rest. It is not another word for fear. Peace is the pulse of life.
117.	Settlements imposed by fear do not constitute peace. The institutions of peace we have today were born in the wake of the Second World War. They were inspired by pain and fear; but, as the pain and fear of that holocaust subside, the possibility of a new war looms ever greater. Why is this happening? Because, as the old Latin maxim would have it, we are still preparing for war in order to bring about peace. Thus, the vicious circle continues and mankind is never prepared for peace.
318. With this in mind, what I offer for representatives' consideration is an institution not to be built on fear but on a triumphant and vigorous idea of peace. The world must instil a dynamic mentality of peace in adults, children and young people. To that end, we must put to use one of the greatest and most effective means of ennobling and transforming man—education. In this way we may forge in man the thoughts and habits of peace, bringing peace first into the minds and hearts of men, and then into world politics.
119.	My Government will submit a specific draft resolution on the subject requesting the General Assembly to consider the initiative of creating a university for peace along the lines that I have described as the contribution of a peaceful people to the cause of peace, the supreme goal of the United Nations, on the thirtieth anniversary of the Universal Declaration of Human Rights approved at Paris.
120.	As a token of goodwill and of the desire to take part in the creation of the university for peace, I offer my country, Costa Rica, as its host. I hope that representatives of Member States will view this offer as testimony to our
faith and trust in the ability of this Organization to find new ways of strengthening and nurturing a flourishing and positive peace in the world through the education of mankind. Let us rally to peace.
121.	Costa Rica places at the disposal of the United Nations architectural drawings and study programmes which we have already developed, as well as a site which is ample and ideal from ecological and geographical points of view for the carrying out of this project. The tropical features of the site, coupled with its refreshing altitude, produce a spring-like climate. Largely surrounded by virgin forest, the site is an ecological paradise.
122.	The area set aside for the university for peace enjoys a climate which from the physical and biological standpoints is particularly well suited to the implementation of a historic project for peace.
123.	Soon 35 years will have elapsed since the signing in Moscow on 30 October 1943 of the four-nation declaration on general security, which for the first time recognized:
.. the necessity of establishing at the earliest practicable date a general international organization, based on the principle of the sovereign equality of all peace-loving States, and open to membership by all such States, large and small, for the maintenance of international peace and security.
124.	That Declaration planted the seed which, finding fertile soil in a mankind racked by bloodshed and destruction, was to grow into this General Assembly of sovereign States, the largest and most exemplary organ of international action that the centuries have ever witnessed.
125.	I call to mind here the illustrious names of so many eminent persons of the old world and the new, of the Northern and Southern Hemispheres, from strong countries and weak countries, leaders of Christianity and of other spiritual movements, who have spoken at this rostrum and who have contributed so much to this Organization's endeavours to fulfil the hopes that led to its creation.
126.	May I once again extend to all present my respect and esteem.
